Exhibit 10.2

 

OMNIBUS AMENDMENT

to

COCA-COLA CONSOLIDATED, INC. and CCBCC OPERATIONS, LLC

QUALIFIED EMPLOYEE BENEFIT PLANS

 

THIS OMNIBUS AMENDMENT (this “Amendment”) is executed this 6th day of September,
2019, by Coca-Cola Consolidated, Inc., a Delaware corporation (the “Company”)
and CCBCC Operations, LLC, a Delaware limited liability company (“Operations”
and collectively with the Company, the “Companies”).

 

Statement of Purpose

 

The Companies maintain the tax-qualified benefit plans for eligible employees of
the Companies and their affiliates listed on the attached Appendix (the “Benefit
Plans”). Effective as of January 1, 2019, the Company changed its name from
Coca-Cola Bottling Co. Consolidated to Coca-Cola Consolidated, Inc. By written
consent dated December 28, 2018, the Board of Directors of the Company directed
the officers of the Company to perform all acts and deeds such officers deem
necessary or advisable to reflect the corporate name change. In consideration of
the directive by the Board, the Company desires to amend the Benefit Plans,
other than the Coca-Cola Bottling Co. Consolidated Bargaining Employees 401(k)
Plan (the “Union 401(k) Plan”), and Operations desires to amend the Union 401(k)
Plan, to change the name of each affected plan.

 

NOW, THEREFORE, the Companies do hereby declare that the Benefit Plans are
hereby amended effective as of January 1, 2019 as follows:

 

1.The legal name of each plan listed on the attached Appendix shall be changed
to the new plan name as reflected in the attached Appendix, and all references
in the applicable plan document to each plan name on and after January 1, 2019
shall be changed to reflect the new plan name.

 

2.Except as expressly or by necessary implication amended hereby, the Benefit
Plans shall continue in full force and effect.


 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Companies have caused this Amendment to be executed on
the day and year first above written to be effective as of January 1, 2019.

 

 

COCA-COLA CONSOLIDATED, INC.

 

 

 

 

 

By:

 

/s/ E. Beauregarde Fisher III

 

Name:

 

E. Beauregarde Fisher III

 

Title:

 

Executive Vice President, General Counsel and Secretary

 

 

 

 

 

 

 

 

 

CCBCC Operations, llc

 

 

 

 

 

By:

 

/s/ E. Beauregarde Fisher III

 

Name:

 

E. Beauregarde Fisher III

 

Title:

 

Vice President and Secretary

 

 




 

 

--------------------------------------------------------------------------------

 

APPENDIX to OMNIBUS AMENDMENT FOR QUALIFIED PLANS

 

Plan Name Before January 1, 2019

New Plan Name on and after January 1, 2019

Coca-Cola Bottling Co. Consolidated Employees Pension Plan

Coca-Cola Consolidated, Inc. Employees Pension Plan

Coca-Cola Bottling Co. Consolidated 401(k) Plan

Coca-Cola Consolidated, Inc. 401(k) Plan

Coca-Cola Bottling Co. Consolidated Bargaining Employees 40l(k) Plan

Coca-Cola Consolidated, Inc. Bargaining Employees 40l(k) Plan

Employee Stock Purchase Plan of Coca-Cola Bottling Co. Consolidated

Employee Stock Purchase Plan of Coca-Cola Consolidated, Inc.

Coca-Cola Bottling Co. Consolidated Long-Term Performance Equity Plan

Coca-Cola Consolidated, Inc. Long-Term Performance Equity Plan

Coca-Cola Bottling Co. Consolidated Amended and Restated Long-Term Performance
Plan (effective 1-1-17)

Coca-Cola Consolidated, Inc. Amended and Restated Long-Term

Performance Plan (effective 1-1-1 7)

Coca-Cola Bottling Co. Consolidated Amended and Restated Annual Bonus Plan
(effective 1-1-17)

Coca-Cola Consolidated, Inc. Amended and Restated Annual Bonus Plan (effective
1-1-17)

Coca-Cola Bottling Co. Consolidated Cafeteria Plan

Coca-Cola Consolidated, Inc. Cafeteria Plan

Coca-Cola Bottling Co. Consolidated Group Benefits Plan

Coca-Cola Consolidated, Inc. Group Benefits Plan

Coca-Cola Bottling Co. Consolidated Employee Assistance Plan

Coca-Cola Consolidated, Inc. Employee Assistance Plan

Coca-Cola Bottling Co. Consolidated Medical Plan

Coca-Cola Consolidated, Inc. Medical Plan

Coca-Cola Bottling Co. Consolidated Prescription Drug Plan

Coca-Cola Consolidated, Inc. Prescription Drug Plan

Coca-Cola Bottling Co. Consolidated Dental Plan

Coca-Cola Consolidated, Inc. Dental Plan

Coca-Cola Bottling Co. Consolidated Vision Plan

Coca-Cola Consolidated, Inc. Vision Plan

Coca-Cola Bottling Co. Consolidated Basic and Supplemental Life and AD&D
Insurance Plan

Coca-Cola Consolidated, Inc. Basic and Supplemental Life and

AD&D Insurance Plan

Coca-Cola Bottling Co. Consolidated Dependent Life Insurance Plan

Coca-Cola Consolidated, Inc. Dependent Life Insurance Plan

Coca-Cola Bottling Co. Consolidated Short-Term Disability Plan for Weekly Paid
Employees

Coca-Cola Consolidated, Inc. Short-Term Disability Plan for Weekly Paid
Employees

Coca-Cola Bottling Co. Consolidated Salary Continuation/Short-Term Disability
Program for Semi-Monthly Paid Employees

Coca-Cola Consolidated, Inc. Salary Continuation/Short-Term

Disability Program for Semi-Monthly Paid Employees

Coca-Cola Bottling Co. Consolidated Long-Term Disability Plan

Coca-Cola Consolidated, Inc. Long-Term Disability Plan

Coca-Cola Bottling Co. Consolidated Flexible Spending Account Plan

Coca-Cola Consolidated, Inc. Flexible Spending Account Plan

Coca-Cola Bottling Co. Consolidated Access Only Retiree Health Care Program

Coca-Cola Consolidated, Inc. Access Only Retiree Health Care Program

 

Note: The Coca-Cola Bottling Co. Consolidated Bargaining Employees Pension Plan
was amended on December 21, 2018, effective as of January 1, 2019, to change the
name of the plan to be the Coca-Cola Consolidated, Inc. Bargaining Employees
Pension Plan.

 